DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, drawn to a method of forming a lithium metal anode for a battery in the reply filed on 21 June 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.

Claim Objections
Claim 11 is objected to because of the following informalities:  "and combination thereof" in line 6 should read "and combinations thereof".  Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitation “via a solid-state process”. An embodiment described on ¶3 of p. 6  to ¶1 of p. 7 involves depositing a particulate with solvent and then evaporating the solvent, which is considered a “solid-state” process due to the removal of at least most of the liquid. Hence any application processes involving solvents, as long as most of the solvent is removed, read on the claim limitation “a solid-state process”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cho et al. (US 2018/0241042 A1).
Regarding claim 1, Cho teaches a method of forming a lithium metal anode for a battery (“Functionalized Metal Oxide Nanoparticles and Lithium Anode for Lithium-Sulfur Battery Including the Same”, Title; figs. 3-4; Example 1, [0114]-[0117]), the method comprising, 
providing at least a portion of lithium metal (“the lithium metal thin film used for manufacturing an anode”, [0117]; figs. 3-4), 
adding, via a solid-state process, a particulate material on at least a part of the portion of lithium metal (“The protective layer of nanoparticles coated on the foil substrate was transferred to the surface of lithium metal thin film… Particularly, under a dry condition, a lithium metal thin film, the foil substrate coated with the protective film of nanoparticles and a polycarbonate film were laminated to form a sandwich structure”, [0117]; Step 4 in fig. 3, also illustrated in fig. 4; the particulate material is nanoparticles formed into a thin film as described in [0016], and sandwiching films is a solid-state process)
pressing the portion of lithium metal and the particulate material so as to adhere or embed the particulate material on or in the portion of lithium metal (“…and pressure is applied uniformly thereto in a rolling mill. After rolling, the polycarbonate film was removed and the foil substrate attached to the lithium metal thin film was removed to provide a lithium metal electrode coated with the protective film of functionalized titania nanoparticles”, [0117]; figs. 3-4),
wherein the particulate material inhibit or eliminate the formation of a dendrite (“According to the anode to which lithium-terminated sulfonated metal oxide nanoparticles are introduced as a protective layer, negatively charged sulfonate groups may… inhibit growth of dendrites at a lithium metal anode and perforation of a separator”, [0054]).
Regarding claim 2, Cho teaches the method of claim 1, wherein the step of adding the particulate material is selected from adding the particulate material indirectly on the portion of the lithium metal via a feeder device (“The protective layer of nanoparticles coated on the foil substrate was transferred to the surface of lithium metal thin film… Particularly, under a dry condition, a lithium metal thin film, the foil substrate coated with the protective film of nanoparticles and a polycarbonate film were laminated to form a sandwich structure”, [0117]; Step 4 in fig. 3, also illustrated in fig. 4; the particulate nanoparticle material is added indirectly by means of an aluminum foil substrate, and the equipment used to place the nanoparticle material/aluminum foil film on the lithium foil may be considered a feeder device since it feeds the particulate material onto the lithium foil).
Regarding claim 3, Cho teaches the method of claim 2, wherein adding the particulate material indirectly further comprises adding the particulate material (nanoparticles) onto a film layer (aluminum foil substrate) and affixing the film layer (aluminum foil substrate) to the portion of lithium metal, transferring the particulate material (nanoparticles) via a solid-state process from the film layer (aluminum foil) to the portion of lithium metal (“Commercially available aluminum foil was used as a substrate to form an ultrathin film of the nanoparticles of Preparation Example 1”, [0116]; Steps 1-3 in fig. 3 correspond to adding the particulate material onto the aluminum foil/film, and Step 4 corresponds to affixing the film layer with the particulates to the lithium metal in order to transfer the particulates to the lithium metal).
Regarding claim 4, Cho teaches the method of claim 1 further comprising the step of passing the portion of lithium metal through a nip formed between an upper press roller and a lower press roller, resulting in an anode that has particulate material dispersed and embedded throughout the anode (“pressure is applied uniformly thereto in a rolling mill. Herein, the gap in the rolling mill was adjusted to 50% of the total thickness and the roll rotation speed was maintained at 0.5 cm/sec… to provide a lithium metal electrode coated with the protective film of functionalized titania nanoparticles”, [0117]; a person of ordinary skill in the art would understand a rolling mill to have an upper press roller and a lower press roller together forming a gap, or nip, between rollers for inserting the workpiece; the result of rolling is an anode with particulate dispersed and embedded throughout the surface of the anode). 

Claim(s) 1, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (US 2018/0166743 A1).
Regarding claim 1, Lee teaches a method of forming a lithium metal anode for a battery (“Example 1: Manufacture of Lithium Metal Battery”, [0291]-[0302], including the formation of a lithium metal anode in [0294]-[0295]), the method comprising, 
providing at least a portion of lithium metal (“An anode according to an embodiment may include a lithium metal electrode deposited on a current collector, wherein the lithium metal electrode may include lithium metal or a lithium metal alloy”, [0120]; “a lithium metal thin film”, [0294]),
adding, via a solid-state process, particulate materials on at least a part of the portion of lithium metal (“The protective layer may be disposed on the lithium metal electrode. The protective layer may include the particle”, [0120]; “The protective layer-forming composition was coated on a lithium metal thin film… and then further dried”, [0294] to remove the solvent, in other words via a solid-state process as established in the above Claim Interpretation section; “Lithium bis(fluorosulfonyl)imide (LiFSI, LiN(SO2F)2) was added to the block copolymer-including mixture to obtain a protective layer-forming composition”, [0293], where the block copolymer and LiFSI are the particulate materials added to the lithium film), 
pressing the portion of lithium metal and the one or more particulate material(s) so as to adhere the more particulate material on the portion of lithium metal (“The coating may be performed using any suitable method used in the art, including for example… roll coating”, [0164], which involves pressing to adhere the material to the substrate; “The drying of the composition including the polymerizable compound and the solvent on the pre-protective layer may be followed by roll-pressing. The porosity and pore size of the protective layer may be varied by the roll-pressing. The roll-pressing may further improve the current density and lithium deposition density of a final anode”, [0177]),
wherein the one or more particulate material(s) inhibit or eliminate the formation of a dendrite (“The protective layer of the anode in the lithium metal battery may have improved mechanical strength and flexibility sufficient to suppress the formation of lithium dendrite”, [0231]; “Referring to FIGS. 6A to 6D, neither volume change nor dendrite formation occurred in the lithium metal battery of Example 1”, [0325]).
Regarding claim 5, Lee teaches the method of claim 1, wherein the portion of lithium metal is selected from a lithium alloy (“An anode according to an embodiment may include a lithium metal electrode deposited on a current collector, wherein the lithium metal electrode may include lithium metal or a lithium metal alloy”, [0120]).
Regarding claim 6, Lee teaches the method of claim 1, wherein the particulate materials define the following property: the particulate material causes a change in ionic conductivity after activating (“The amount of the lithium salt in the protective layer 2 may be from about 10 parts by weight to about 70 parts by weight, or about 15 parts by weight to about 60 parts by weight, and in some embodiments, about 20 to 50 parts by weight, based on 100 parts by weight of the particles. When the amount of the lithium salt is within these ranges, the protective layer may have suitable ion conductivity”, [0148]; “The amount of LiFSI was about 30 parts by weight based on 100 parts by weight of the poly(styrene-b-divinylbenzene) copolymer”, [0292], such that the lithium salt LiFSI causes an improved ion conductivity in the activated cell).
Regarding claim 7, Lee teaches the method of claim 1, wherein the particulate materials define the following property: the particulate material causes a change in ionic conductivity after activating (“The amount of the lithium salt in the protective layer 2 may be from about 10 parts by weight to about 70 parts by weight, or about 15 parts by weight to about 60 parts by weight, and in some embodiments, about 20 to 50 parts by weight, based on 100 parts by weight of the particles. When the amount of the lithium salt is within these ranges, the protective layer may have suitable ion conductivity”, [0148]; “The amount of LiFSI was about 30 parts by weight based on 100 parts by weight of the poly(styrene-b-divinylbenzene) copolymer”, [0292], such that the lithium salt LiFSI causes an improved ion conductivity in the activated cell).
Regarding claim 8, Lee teaches the method of claim 1, wherein the particulate materials are selected from polymers (Lee teaches that the particulates include poly(styrene-b-divinylbenzene), which is a polymer, see [0293]).
Regarding claim 10, Lee teaches the method of claim 1, wherein the particulate material is defined as an inorganic compound, whether dissolved in a solvent or not, selected from lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), Lithium bis(fluorosulfonyl)imide (LiFSI), lithium hexafluoroarsenate (LiAsF6), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate(LiBF4), lithium perchlorate (LiClO4), and lithium bis(oxalato)borate (LiBOB), inclusive of both polarizable and non-polarizable lithium salts; and combinations thereof (“The protective layer further include a liquid electrolyte. The liquid electrolyte includes a lithium salt and an organic solvent. The lithium salt of the liquid electrolyte in the protective layer 12 may include, for example… LiClO4, LiBF4, LiAsF6, LiPF6, LiN(SO2CF3)2, LiN(SO2F)2, …, LiB(C2O4)2, or a combination thereof”, [0147]; “Lithium bis(fluorosulfonyl)imide (LiFSI, LiN(SO2F)2) was added to the block copolymer-including mixture to obtain a protective layer-forming composition”, [0293], where LiFSI is a particulate materials added to the lithium film).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US  2018/0166743 A1).
Regarding claim 9, Lee teaches the method of claim 1, wherein the particulate material is defined as a polymer selected from polyacrylonitrile (“The particle in the protective layer may include… a polyacrylonitrile”, [0112]). As such, it would be obvious to one of ordinary skill in the art to select the compound as required in claim 9, because it is disclosed by Lee.
Regarding claim 11, Lee teaches the method of claim 1, wherein the one or more particulate material(s) is/are selected from aluminum, silver, zinc, magnesium, silicon, tin, germanium, indium, SnO2, SiO2, ZnO, Al203, Li1.3Al0.3Ti1.7(PO4)3, Li7La3Zr2O2, Li0.33La0.557TiO3, and combinations thereof (“The particle in the protective layer may be an inorganic particle. The inorganic particle may include, for example, SiO2, TiO2, ZnO, Al2O3, BaTiO3, or a combination thereof”, [0181]; “The Group 2 to Group 5 metal ion may include …, aluminum (Al), …, zinc (Zn), magnesium (Mg), …, silver (Ag), …, indium (In), …, silicon (Si), germanium (Ge), tin (Sn), …, or a combination thereof”, [0191], where the metal ion is bound together with an organic ligand to form the particle; “The protective layer may include i) a first particle A including …, SnO2, …, ZnO, …, Al2O3, …, SiO2, …, lithium aluminum titanium phosphate (e.g., LixAlyTiz(P-O4)3, wherein 0<x<2, 0<y<1, and 0<z<3), …, lithium lanthanum titanate (e.g., LixLayTi-O3, wherein 0<x<2, 0<y<3), …, a garnet ceramic (e.g., Li-3+xLa3-M-2O12, wherein 0≤x≤5), and M is Te, Nb, or Zr), …, or a combination thereof”, [0195]). As such, it would be obvious to one of ordinary skill in the art to select the compounds as required in claim 11, because they are disclosed by Lee.
Regarding claim 12, Lee teaches the method of claim 1, wherein the one or more particulate material is selected from one or more of the following: CsNO3, KNO3, NH4N03, Ba(N03)2 and/or LiNO3 (“For example, the nitrogen-containing additive in the protective layer may include an inorganic nitrate”, [0233]; “For example, the inorganic nitrate may include lithium nitrate, potassium nitrate, cesium nitrate, barium nitrate, ammonium nitrate, or a combination thereof”, [0234]). As such, it would be obvious to one of ordinary skill in the art to select the compounds as required in claim 12, because they are disclosed by Lee.
Regarding claim 13, Lee teaches the method of claim 12, wherein the one or more particulate material is defined as 0.01M~10M lithium nitrate (LiNO3) in a solvent (“First, a particle having a size of greater than 1 µm to about 100 µm is mixed with a solvent to prepare a protective layer-forming composition. The protective layer-forming composition may be coated on a lithium metal electrode, and dried to form a pre-protective layer. The solvent may be, for example, tetrahydrofuran, N-methylpyrrolidone, or the like. The amount of the solvent may be from about 100 parts by weight to about 5,000 parts by weight, based on 100 parts by weight of the particle”, [0159]-[0161]; “In some embodiments, the nitrogen-containing additive in the protective layer include LiNO3”, [0236]; “In some embodiments, the protective layer may include only a nitrogen-containing additive”, [0239], such as lithium nitrate; where lithium nitrate is selected as the particle, and N-methylprrolidone or tetrahydrofuran is the solvent, the molarity of lithium nitrate is approximately 0.02M~0.5M, which falls completely within the claimed range). It would be obvious to one of ordinary skill in the art to select lithium nitrate as the particle required in claim 13, because it is disclosed by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728